UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6324



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL WAYNE SHIFFLETT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CR-99-42, CA-00-77-3)


Submitted:   May 17, 2001                   Decided:   May 29, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Wayne Shifflett, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Michael Wayne Shifflett appeals the district court’s order

denying relief on his motion filed under 28 U.S.C.A. § 2255 (West

1994 & Supp. 2000), and a subsequent order denying relief on his

motion filed pursuant to Fed. R. Civ. P. 60(b).                 A motion for

reconsideration under Rule 60(b) does not bring up for review the

merits of the underlying substantive judgment, nor does it toll the

period for filing an appeal of the underlying judgment.                      See

Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 263 n.7,

264-65, 268-69 (1978).

      Because Shifflett did not file his Rule 60(b) motion within

ten days of the district court’s order denying relief on his § 2255

motion, entered on November 20, 2000, the time period for filing

his appeal of that order was not tolled.                 See Fed. R. App. P.

4(a)(4).    Shifflett had sixty days to appeal the district court’s

November order.       See Fed. R. App. P. 4(a)(1)(B).       He did not appeal

until February 23, 2001, twenty-three days after the court denied

reconsideration.       Therefore, Shifflett’s appeal is only timely as

to   the   district    court’s    denial    of   his   subsequent   motion   for

reconsideration. This court reviews a denial of a Rule 60(b) motion

for abuse of discretion.         See NOW v. Operation Rescue, 47 F.3d 667,

669 (4th Cir. 1995).

      We have reviewed the record and conclude that the district

court’s denial of Shifflett’s motion for reconsideration did not


                                        2
constitute an abuse of discretion.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal.     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  3